Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Richard Wolf on 06/27/2022.

Each line 1 of claims 14 and 17-18, amend “A composition” to “The composition”.

Claim 25
Line 3, amend “compound” to “composition”
Line 3, amend “atoms” to “the ions of”
Line 4, amend “atoms M2” to “the ions of M2”
Line 4, amend “atoms M3” to “the ions of M3”
Line 4, amend “atoms X” to “the atoms of X”
Line 7, delete “containing at least M1, M2, M3 and X”
Claim 26, line 1, amend “A method” to “The method”.
Each line 1 of claims 33-34, amend “A cell” to “The cell”.


NOTE: Claims 14, 17-18, 25-28 and 33-34 previously withdrawn from consideration under 37 CFR 1.142 have been rejoined.


REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present claims are allowable over the “closest” prior art Demina, Phase equilibrium and crystal structures of mixed oxides in the La-Mn-Ni-O system, Inorganic Materials, 2005, 41, 7, 736-742 (Demina) (provided in IDS received on 09/17/2019).
Demina discloses rare-earth 3d-transition-metal perovskite oxides (ABO3) (Demina, page 736, left column, 1st paragraph), and La0.96Mn0.98Ni0.06O3 (La reading upon M1, Mn reading upon M2, Ni reading upon M3, and La0.96Mn0.98Ni0.06O3 reading upon “(a) 25 to 49.9 atomic % M1, 30 to 60 atomic % M2, and 5 to 45 atomic % M3”) (Demina, page 738, Table 1). Demina further discloses LaMn3+1-2δ-2xMn4+2 δ+xNi2+xO3+δ (reading upon “M2 having two oxidation states”) (Demina, page 739, left column, 2nd paragraph).
Further regarding claim 1, with respect to the claimed limitation “M2 having two oxidation states capable of forming a redox couple suitable for reversibly catalyzing an oxygen reduction reaction (ORR) and an oxygen evolution reaction (OER)”, however, the recitation in the claims that M2 is “capable of forming a redox couple suitable for reversibly catalyzing an oxygen reduction reaction (ORR) and an oxygen evolution reaction (OER)” is merely an intended use. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim. 
It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art structure is capable of performing the intended use. Given that Demina discloses M2 (i.e, Mn) as presently claimed, it is clear that Mn of Demina would be capable of performing the intended use, i.e. capable of forming a redox couple suitable for reversibly catalyzing an oxygen reduction reaction (ORR) and an oxygen evolution reaction (OER), presently claimed as required in the above cited portion of the MPEP, and thus, one of ordinary skill in the art would have arrived at the claimed invention.	

Further regarding claim 1, with respect to the claimed limitation ““at least a portion of which substitutes for M1 in the A-site of the perovskite crystalline structure, and at least a portion of which optionally also substitutes for M2 in the B-site of the perovskite crystalline structure, at least some of the atoms M3 having a different oxidation state to the atoms M1”, given that La0.96Mn0.98Ni0.06O3 disclosed by Demina reads upon the composition recited in claim 1. The claimed limitation of “at least a portion of which substitutes for M1 in the A-site of the perovskite crystalline structure, and at least a portion of which optionally also substitutes for M2 in the B-site of the perovskite crystalline structure, at least some of the atoms M3 having a different oxidation state to the atoms M1” is expected by a person of ordinary skill in the art to be necessarily present in the La0.96Mn0.98Ni0.06O3 disclosed by Demina. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Further regarding claim 1, with respect to “wherein the presence of the M3 ions causes a change in the oxidation state of some of the M2 ions in the structure, thereby creating the redox couple suitable for reversibly catalyzing the ORR and OER”, given that La0.96Mn0.98Ni0.06O3 disclosed by Demina reads upon the composition recited in claim 1. The claimed limitation of “wherein the presence of the M3 ions causes a change in the oxidation state of some of the M2 ions in the structure, thereby creating the redox couple suitable for reversibly catalyzing the ORR and OER” is expected by a person of ordinary skill in the art to be necessarily present in the La0.96Mn0.98Ni0.06O3 disclosed by Demina. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

However, Demina does not disclose or suggest “wherein the metal ions M1, M2 and M3 are present in the atomic ratios (a1): (a1) 35 to 45 atomic % M1, 30 to 45 atomic % M2, and 15 to 25 atomic % M3; all expressed as a percentage of the total metal ions in the composition excluding oxygen”, or “wherein the metal ions M1, M2 and M3 are present in the atomic ratios (b1): (b1) 15 to 25 atomic % M1, 51 to 58 atomic % M2, and 25 to 35 atomic % M3; all expressed as a percentage of the total metal ions in the composition excluding 5oxygen”, or “wherein the composition comprises 35 to 45 atomic % La, 40 to 45 atomic % Mn, and 15 to 20 atomic % Ni, all expressed as a percentage of the total metal atoms in the composition excluding oxygen”, as presently claimed.
Thus, it is clear that Demina does not disclose or suggest the present invention. 

In light of the above, the present claims are allowable.

Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 14, 17-18, 25-28 and 33-34, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/02/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KELING ZHANG whose telephone number is (571)272-8043. The examiner can normally be reached Monday - Friday: 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K. Z./Examiner, Art Unit 1732                                                                                                                                                                                                        
/SHENG H DAVIS/Primary Examiner, Art Unit 1732                                                                                                                                                                                                        July 1, 2022